        Case: 1:20-cv-01700-PAB Doc #: 5 Filed: 12/22/20 1 of 4. PageID #: 49




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROBERT SCOTT HARRIS,                         )       CASE NO. 1:20-cv-01700
                                             )
                       PLAINTIFF,            )       JUDGE PAMELA A. BARKER
                                             )
vs.                                          )       MEMORANDUM OPINION AND
                                             )       ORDER
                                             )
STEVEN MNUCHIN, Secretary of the             )
Treasury, et al.,                            )
                                             )
                      DEFENDANTS.            )


        Pro se plaintiff Robert Scott Harris (“Harris”) brings this action against defendants

Steven Mnuchin (“Mnuchin”), the Secretary of the Treasury, and the Internal Revenue Service

(“IRS”), alleging “copywrite and trademark infringements upon my unalieanable rights to private

estate Robert Scott Harris.” Doc. No. 1.

        For the reasons that follow, this action is dismissed.

      A. Background

        Plaintiff’s Complaint is difficult to decipher. As best the Court can discern, it appears

that Plaintiff is challenging the United States’ collection of taxes from him, in violation of

copyright laws and “the U.S. Constitution: Amendments I, IV, V, IX, and Article I, Sections 8, 9,

and 10, and the XIV Amendment.” In his Complaint, he states that he is a “private estate” and

“the IRS … and unknown others have been collecting United States debt from private

property/non-public without lawful or legal standing to do so.” Id. at PageID # 2. Harris further
       Case: 1:20-cv-01700-PAB Doc #: 5 Filed: 12/22/20 2 of 4. PageID #: 50




states that the debt of the United States is its own and the United States cannot transfer its debt to

a creditor or a debtor if the debtor is bankrupt, and “all U.S. debtors are bankrupt because the

United States itself is bankrupt and took everything from the debtor already.” Id. Harris seeks

injunctive relief, enjoining the IRS from pursuing collection efforts, as well as compensatory

relief in the amount of $1,000,000 “for each year [the United States] infring[es] upon Robert

Scott Harris’s private estate.” Id. at PageID ## 7-8.

   B. Standard of Review

       Pro se pleadings are liberally construed. Boag v. MacDougall, 454 U.S. 364, 365, 102 S.

Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct.

594, 30 L. Ed. 2d 652 (1972). The Court may, however, dismiss an action sua sponte if the

Complaint is so “implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer

open to discussion” as to deprive the Court of jurisdiction. Apple v. Glenn, 183 F.3d 477, 479

(6th Cir. 1999)(citing Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S. Ct. 1372, 39 L. Ed. 2d 577

(1974)). The Court also may dismiss an action sua sponte if the Court clearly lacks subject

jurisdiction over the matters presented in the Complaint. Id. Lack of subject matter jurisdiction

is a non-waivable, fatal defect. Von Dunser v. Aronoff, 915 F.2d 1071, 1074 (6th Cir.1990).

   C. Analysis

       The United States enjoys sovereign immunity and may not be sued unless it waives the

immunity. United States v. Mitchell, 445 U.S. 535, 538, 100 S. Ct. 1349, 63 L. Ed. 2d 607

(1980). The IRS, as an agency of the United States, is immune from private actions absent

waiver. Whittle v. United States, 7 F.3d 1259, 1262 (6th Cir. 1993); see Carelli v. Internal

Revenue Service, 668 F.2d 902, 904 (6th Cir. 1982) (“although the appellant named the IRS as

                                                  2
         Case: 1:20-cv-01700-PAB Doc #: 5 Filed: 12/22/20 3 of 4. PageID #: 51




defendant in his complaint, we treat this action as a suit against the United States”). Likewise, an

executive department of the United States or one of its agencies may only be sued in its own

name if the authority to be sued has been expressly conferred by Congress. See Blackmar v.

Guerre, 342 U.S. 512, 514-15, 96 L. Ed. 534, 72 S. Ct. 410 (1952). And Congress has not made

such an authorization with respect to the Department of Treasury. See Deleeuw v. Internal

Revenue Service, 681 F. Supp. 402, 404 (E.D. Mich. 1987).

         Congress defines the terms and conditions of a waiver of sovereign immunity.

McGinness v. United States, 90 F.3d 143, 145 (6th Cir. 1996). Any waiver must be

unequivocally expressed and must be strictly construed in favor of the sovereign. United States v.

Nordic Village, Inc., 503 U.S. 30, 33-34, 112 S. Ct. 1011, 117 L. Ed. 2d 181 (1992). If an entity

has sovereign immunity and if it has not been waived, a court does not have subject matter

jurisdiction over claims against that entity. United States v. Mitchell, 463 U.S. 206, 212, 103 S.

Ct. 2961, 77 L. Ed. 2d 580 (1983).

         Plaintiff Harris bears the burden of demonstrating that the United States has waived its

sovereign immunity and consented to suit. White v. United States, 7 F.3d 1259, 1262 (6th Cir.

1993).

         Here, Harris has not alleged or demonstrated that the IRS (or the United States) has

waived its sovereign immunity. This Court therefore lacks jurisdiction to entertain Harris’s

claims, and his Complaint must be dismissed.

   D. Conclusion

         For all the foregoing reasons, this action is dismissed pursuant to Apple v. Glenn.



                                                  3
       Case: 1:20-cv-01700-PAB Doc #: 5 Filed: 12/22/20 4 of 4. PageID #: 52




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.



Date: December 22, 2020                            /S/ Pamela A. Barker
                                                   PAMELA A. BARKER
                                                   United States District Judge




                                               4
